Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 9/15/22.
	Claims 1-3, 5-16, 18-20, and 22-30 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-16, 18-20, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claims 1 and 28, the limitation “a third communication link” is indefinite since it implies the existence of “a second communication link.”  However, such a second communication link is not clearly evident in the claims.  The examiner suggests changing the limitation “a sidelink communication link” (e.g., in line 14 of claim 1) to “a sidelink second communication link” in each claim to overcome this rejection.  This amendment would be consistent with Fig. 4 of applicant’s drawings.
	The dependent claims 2-3, 5-15 and 29-30 fall in view of claims 1 and 28, respectively.
	In addition, in claim 5, the limitation “a third communication link” is indefinite since it is not clear if this communication link refers back to the “third communication link” recited in claim 1, supra, or to a different communication link. If the former, the examiner suggests changing this limitation to read “the third communication link” to overcome this rejection.
	In independent claim 16, the limitation “a sidelink communication link” (line 12) is indefinite since this communication link is between the first UE and the network device as recited and such a communication link is not typically known as a sidelink communication link in the art. The term “sidelink communication link” is typically used, in the art, for a communication link between two UEs.  A clarification is respectfully requested.
	The dependent claims 18-20 fall in view of claim 16.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations of claim 16 are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2019/0069247, (“Wu”) in view of Park, US 8503350, (“Park”), newly cited.
Regarding independent claim 16, Wu teaches the claim limitations “A method for wireless communication by a first user equipment (UE) (Fig. 8, Relay UE), 2comprising: 
3establishing a first communication link between the first UE and a second UE (Fig. 8, step 807 and paragraph no. 0100; the claimed “first communication link” reads on the non-3GPP link of step 807; the “second UE” reads on the Remote UE of Fig. 8); 
4receiving a relay request from the second UE via the first communication link, 5wherein the relay request comprises a request for the first UE to relay communications 6between the second UE and a network device (Fig. 8, step 807 and paragraph nos. 0100 and 0107; the “relay request” reads on the request information transmitted in step 807 by the Remote UE and received by the Relay UE);
transmitting an acceptance message in response to the relay request, wherein the acceptance message comprises an indication that the first UE has granted the request for the first UE to relay communications between the second UE and the network device (see Fig. 8, step 810 and paragraph no. 0105; this limitation reads on the relay UE transmitting acknowledgement feedback information to the remote UE in which the acknowledgement feedback information implicitly includes an indication that the relay UE has granted the request from the remote UE to act as a relay UE for the remote UE such that the communications between the remote UE and the base station occur by way of the relay UE, see e.g., paragraph no. 0107);
7relaying communications associated with the second UE to the network device via 8a sidelink communication link between the first UE and the network device based at least in part on the relay request” (Fig. 8, steps 808, 809, 811, see also paragraph nos. 0106, 0107; in particular, paragraph no. 0107 discloses that a communication link is used by the relay UE to relay communications between the remote UE and the base station).
Regarding the newly added limitations of claim 16, Wu does not teach but Park teaches the newly added limitations “transmitting a relay cancelation message to the second UE over the first communication link based at least in part on one or more parameters at the first UE, wherein the one or more parameters at the first UE comprise a battery level of the first UE, a location of the first UE, data traffic at the first UE, an incentivization of the first UE to relay communications, one or more channel conditions at the first UE, or any combination thereof” {see Fig. 7 and its respective written description (e.g., col. 7, line 52 – col. 8, line 11) in combination with col. 3, lines 30-58; this disclosure teaches that a relay terminal (Fig. 7, UT) transmits a “relay cancelation message” (step 740 – inform that relay is not permitted; see also, col. 8, lines 4-11) to a “second UE” (Fig. 7, e.g., STA_1) over a communication link between the UT and the STA_1 based on the occurrence of a relay permission cancellation event, one of which is available battery capacity of the UT, see col. 3, lines 47-49 and col. 7, line 64 – col. 8, line 1}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Park to disallow the relay UE to function as a relay UE based on the available battery capacity of the relay UE, as suggested by Park in col. 3, lines 42-50 and col. 8, lines 1-3.  Such a modification is further deemed obvious since this modification would allow the remote UE to find other available relay UEs to relay its data to the base station, thereby preserving its communication with the network when the remote UE is, e.g. outside of the coverage of the base station.
Regarding claim 18, see Fig. 8, steps 807, 808 of Wu.  The claimed “data forwarding request” reads on the request information including the ID transmitted in step 808 by the relay UE.
Claims 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li et al., US 2018/0027429, (“Li”) and Li et al., US 2017/0273119, (“Huawei”), newly cited.
Regarding independent claim 22, Wu teaches the claim limitations “A method for wireless communication at a network device (Fig. 8, base station), comprising: 
2establishing a first communication link between a first user equipment (UE) (Remote UE) 3and the network device (Fig. 8, step 801 and paragraph no. 0090); 
4establishing a second communication link between a second UE (Relay UE) and the base 5station (Fig. 8, step 801 and paragraph no. 0090); Attorney Docket No. PR564.01 (103038.1966)Qualcomm Ref. No. 193198 65 
6receiving a data forwarding request from the first UE, wherein the data 7forwarding request comprises a request for the network device to use the second UE to relay 8communications between the network device and the first UE (Fig. 8, steps 807, 808 and paragraph nos. 0100, 0102; the “data forwarding request” reads on the request information transmitted by Remote UE and relayed by the Relay UE to the base station at step 808);  
9communicating with the first UE via the second communication link based at 10least in part on the relay request” (Fig. 8, step 811 and paragraph nos. 0106, 0107).
Wu also appears to teach the limitation “transmitting an acceptance message in response to the relay request, wherein the acceptance message comprises an indication that the network device has granted the request to use the second UE to relay communications between the network device and the first UE” (see Fig. 8, step 809 and paragraph no. 0104 in which the performing configuration step would implicitly define an “acceptance message” since without this, the remote UE would not use the relay UE to transmit data to the base station) as recited in claim 22.
Li more explicitly teaches the limitation “transmitting an acceptance message in response to the relay request, wherein the acceptance message comprises an indication that the network device has granted the request to use the second UE to relay communications between the network device and the first UE” (see Fig. 16, step 1602 and paragraph no. 0560).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Li such that the base station specifies a second UE as a relay UE and the second UE can assist in data transmission between the base station and the first UE so that transmission efficiency is increased, as suggested by Li in paragraph no. 0562.
Regarding the newly added limitations of claim 22, Wu and Li do not teach but Huawei teaches the newly added limitations “transmitting a relay cancelation message based at least in part on one or more parameters at the second UE, wherein the one or more parameters at the second UE comprise a battery level of the second UE, a location of the second UE, data traffic at the  second UE, an incentivization of the second UE to relay communications, one or more channel conditions at the second UE, or any combination thereof” (see Figs. 4 and 5 and their respective written descriptions; in particular, see Fig. 4 and paragraph no. 0063 which disclose that a network controller 62 transmits a “relay cancelation message” (step 440 Notify to de-active the relay profile) to a relay UE, UE A, based on the UE A transmitting, at step 400, its energy status, mobility update, etc., to the network controller 62; the claimed “second UE” reads on UE A which is a relay UE, and the claimed “battery level of the second UE” reads on the energy status of the UE A; alternatively, the claimed “a location of the second UE” also reads on the mobility update of the UE A; see paragraph no. 0063 which discloses “The UE status information may include … energy status, mobility update … based on the UE status information provided in step 400, the network controller 62 transmits a notification to the first relay UE A 80, instructing the first relay UE A 80 to transfer the relay profile 58 … the network controller 62 may notify the first relay UE A 80 that its relay service has been canceled”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu and Li by incorporating the teachings of Huawei to transfer the relay function of a first UE to a second UE when the battery level of the first UE is low and/or when the location of the first UE has changed, as suggested by Huawei in paragraph no. 0063.  Such a modification is further deemed obvious since this modification would allow the remote UE to find other available relay UEs to relay its data to the base station, thereby preserving its communication with the network when the remote UE is, e.g. outside of the cell coverage of the base station.
Regarding claim 23, see Fig. 8, steps 801, 802, or 806 of Wu.  The limitation “signal report” is broadly construed to read on any one of the information transmitted by the base station in steps 801, 802, or 806 to the remote UE or “first UE.”  The claimed “data forwarding request” is based on at least step 806.
Regarding claim 25, Wu does not teach but Huawei teaches “monitoring for at least one terminating condition regarding the second communication link (Fig. 4, step 400 and paragraph no. 0063, “the network controller 62 may receive UE status information from … the first relay UE A 80 … The status information may include, for instance, energy status ...”; the claimed “terminating condition” reads on e.g., the energy status of the first relay UE A 80); determining, based at least on the monitoring, that the at least one terminating condition has occurred (Fig. 4, steps 400, 405 and paragraph no. 0063, “based on the UE status information provided in step 400 … the network controller 62 transmits a notification to the first relay UE A 80, instructing the first relay UE A 80 to transfer the relay profile”); and transmitting a relay cancelation message to the second UE over the second communication link based at least in part on the occurrence of the terminating condition2” (Fig. 4, step 440 and paragraph 0063, “the network controller 62 may notify the first relay … that its relay service has been cancelled”) as recited in claim 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu, Li, and Huawei by incorporating the additional teachings of Huawei to cancel the relay function of the relay UE when the battery level of the relay UE is low and/or when the location of the relay UE has changed, as suggested by Huawei in paragraph no. 0063.  Such a modification is further deemed obvious since this modification would allow the remote UE to find other available relay UEs to relay its data to the base station, thereby preserving its communication with the network when the remote UE is, e.g. outside of the coverage of the base station.
Regarding claim 26, see Fig. 8, step 803 of Wu wherein the “identifier of the second UE” reads on the ID of the relay UE or “second UE” transmitted in step 803.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Park as applied to claim 16 above and further in view of Ahmad et al., US 2020/0107381, (“Ahmad”).
Regarding claim 19, Wu does not teach but Ahmad teaches “transmitting a signal report to the second UE, wherein the relay request is 3based at least in part on the signal report” (see paragraph nos. 0098 and 0107; the “signal report” reads on the current load of the relay UE as advertised/transmitted by the relay UE and received by the remote UE during the discovery process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu and Park by incorporating the teachings of Ahmad to improve the selection of a relay UE among a group of potential relay UEs, as suggested by Ahmad in paragraph no. 0098.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Park as applied to claim 16 above and further in view of Li et al., US 2018/0027429, (“Li”).
Regarding claim 20, Wu and Park do not teach but Li teaches “determining that a power level of the first UE is greater than a threshold level, 3wherein relaying communications associated with the second UE with the network device via the 4sidelink communication link is based at least in part on the power level of the first UE being 5greater than the threshold level” (see paragraph nos. 0121-0124 which disclose that a second UE 31 (i.e., relay UE) determines whether or not the second UE’s remaining power or remaining electricity quantity is greater than a threshold and which is used to determine whether or not to act as a relay UE, see in particular, paragraph no. 0124; the claimed “first UE” reads on the second UE 31 which acts as a relay UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu and Park by incorporating the teachings of Li to ensure that the relay UE is capable of providing the relay service to the remote UE, as suggested by Li in paragraph no. 0123.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Li, and Huawei as applied to claim 22 above, and further in view of Kaur et al., US 10,531,365, (“Kaur”).
Wu does not teach but Li teaches “2identifying a relay flag in the data forwarding request, wherein the relay flag indicates a reason for requesting a relay” (see paragraph no. 0321).  Li does not teach but Kaur teaches “Attorney Docket No. PR564.01 (103038.1966)Qualcomm Ref. No. 193198664determining a priority level for the relay request based on the reason for 5requesting the relay” (see col. 33, lines 47-65 and in particular, lines 61-65 which discloses “the eNB may apply a different priority when handling the connection request from the relay WTRU”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu, Li, and Huawei by incorporating the additional teachings of Li and the teachings of Kaur to inform the base station of the reason for the relay request, as suggested by Li in paragraph no. 0321 and to enable the base station to determine the priorities of the relayed communication such that higher priority communications can be received by the base station, as suggested by Kaur in col. 33, lines 61-65.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations of claim 24.  Cho et al., US 2011/0077013, (“Cho”) is the closet prior art of record.  Cho teaches that terminals 23 and 24 send channel report messages to the base station.  However, these channel report messages cannot be reasonably construed as teaching the claimed “first link budget” and “second link budget” as recited in claim 24, nor does Cho teach the subsequent limitation “communicating information regarding the first link budget and the second link budget via one of the first communication link or the second communication link” as recited in claim 24.  Hence, even if Cho could be combined with Wu, Li, and Huawei, the combination would fail to teach or suggest the limitations of claim 24.
Claims 1-3, 5-15, 28-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claims 1 and 28, the prior art of record does not teach or suggest the combination of the limitations “receiving a signal report from a second UE, wherein the signal report indicates one or more parameters associated with a third communication link between the second UE and the network device, and wherein the one or more parameters associated with the third communication link comprise a received signal strength indicator, a reference signal received power, a reference signal received quality, or any combination thereof” and “detecting an occurrence of the trigger condition based at least in part on the monitoring and the signal report” as now recited in independent claim 1 and similarly recited in independent claim 28.  Since the prior art of record does not teach or suggest these limitations, it also cannot teach or suggest the subsequent limitations “transmitting a relay request  … based at least in part on the trigger condition” as recited in claim 1 and similarly recited in claim 28 since the transmitting of the relay request is dependent on the trigger condition that was detected based on both the monitoring and the signal report.
	The remaining dependent claims are allowable at least in view of their dependence on claims 1 and 28, respectively.
Response to Arguments
The 112(b) rejections in the last OA have been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 16 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding claim 5 have been considered but are deemed moot given the indication of allowable subject matter of claim 1 from which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WON TAE C KIM/Examiner, Art Unit 2414